                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS, et al.,

              Plaintiffs,

v.                                                          CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF ARTESIA
GENERAL HOSPITAL, et al.,

              Defendants.

            ORDER VACATING SECOND INITIAL SCHEDULING ORDER
                 AND RULE 16 SCHEDULING CONFERENCE

        THIS MATTER is before the Court on Defendants Richard Gibson, Joe Perez

Salgado, Jorge Abalos, Marshall Baca, and Cory Yates’ Joint Motion to Stay Discovery

Pending a Decision on Qualified Immunity, (Doc. 32), filed January 6, 2020, and the

Court’s Order Granting Unopposed Motion to Stay Discovery, (Doc. 35), filed January 8,

2020.

        IT IS THEREFORE ORDERED that the Court’s Second Initial Scheduling Order,

(Doc. 26), and the Telephonic Rule 16 Scheduling Conference set for January 21, 2020,

at 2:00 p.m. are VACATED.

        IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
